


Exhibit 10.1


THIRD AMENDMENT TO CREDIT AGREEMENT




THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this "Amendment") is entered into as
of March __, 2009 among PNM RESOURCES, INC., a New Mexico corporation (the
"Company"), FIRST CHOICE POWER, L.P., a Texas limited partnership ("FCP",
collectively with the Company, the "Borrowers"), the Lenders party hereto, and
BANK OF AMERICA, N.A., as Administrative Agent for the Lenders (in such
capacity, the "Administrative Agent").  Capitalized terms used herein and not
otherwise defined shall have the meanings ascribed thereto in the Credit
Agreement (as defined below).




R E C I T A L S


WHEREAS, the Borrowers, the Lenders party thereto and the Administrative Agent
are parties to that certain Amended and Restated Credit Agreement, dated as of
August  15, 2005 (as amended or modified from time to time, the "Credit
Agreement");


WHEREAS, Texas-New Mexico Power Company ("TNMP"), a Subsidiary of the Company,
wishes to incur certain secured Indebtedness; and


WHEREAS, the Borrowers have requested that the Administrative Agent and Lenders
agree to certain changes to the Credit Agreement to accommodate the incurrence
of such secured Indebtedness.


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:


A G R E E M E N T


1.           Amendments.


(a)           Section 1.1.  The following new definition "TNMP First Mortgage
Bonds" is hereby added to Section 1.1 of the Credit Agreement in the appropriate
alphabetical order:


"TNMP First Mortgage Bonds" means those certain first mortgage bonds issued
pursuant to the First Mortgage Indenture substantially in the form of the draft
dated March 4, 2009 and dated on or before April 1, 2009, between TNMP and The
Bank of New York Mellon Trust Company, N.A., as trustee thereunder, as it may be
supplemented and amended from time to time so long as such supplements or
amendments do not cause a Default under this Agreement.


(b)           Section 8.5.  Section 8.5 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:


     8.5      Liens.


Such Borrower will not (nor will it permit its Subsidiaries to) contract,
create, incur, assume or permit to exist any Lien with respect to any of its
property or assets of any kind (whether real or personal, tangible or
intangible), whether now owned or
 
 
 

--------------------------------------------------------------------------------

 
hereafter acquired, securing any Indebtedness other than the following: (a)
Liens securing Borrower Obligations, (b) Liens for taxes not yet due or Liens
for taxes being contested in good faith by appropriate proceedings for which
adequate reserves determined in accordance with GAAP have been established (and
as to which the property subject to any such Lien is not yet subject to
foreclosure, sale or loss on account thereof), (c) Liens in respect of property
imposed by law arising in the ordinary course of business such as materialmen's,
mechanics', warehousemen's, carrier's, landlords' and other nonconsensual
statutory Liens which are not yet due and payable, which have been in existence
less than 90 days or which are being contested in good faith by appropriate
proceedings for which adequate reserves determined in accordance with GAAP have
been established (and as to which the property subject to any such Lien is not
yet subject to foreclosure, sale or loss on account thereof), (d) pledges or
deposits made in the ordinary course of business to secure payment of worker's
compensation insurance, unemployment insurance, pensions or social security
programs, (e) Liens arising from good faith deposits in connection with or to
secure performance of tenders, bids, leases, government contracts, performance
and return-of-money bonds and other similar obligations incurred in the ordinary
course of business (other than obligations in respect of the payment of borrowed
money), (f) Liens arising from good faith deposits in connection with or to
secure performance of statutory obligations and surety and appeal bonds,
(g) easements, rights-of-way, restrictions (including zoning restrictions),
minor defects or irregularities in title and other similar charges or
encumbrances not, in any material respect, impairing the use of the encumbered
property for its intended purposes, (h) judgment Liens that would not constitute
an Event of Default, (i) Liens arising by virtue of any statutory or common law
provision relating to banker's liens, rights of setoff or similar rights as to
deposit accounts or other funds maintained with a creditor depository
institution, (j) any Lien created or arising over any property which is
acquired, constructed or created by such Borrower or its Subsidiaries, but only
if (i) such Lien secures only principal amounts (not exceeding the cost of such
acquisition, construction or creation) raised for the purposes of such
acquisition, construction or creation, together with any costs, expenses,
interest and fees incurred in relation thereto or a guarantee given in respect
thereof, (ii) such Lien is created or arises on or before 180 days after the
completion of such acquisition, construction or creation, (iii) such Lien is
confined solely to the property so acquired, constructed or created and any
improvements thereto and (iv) the aggregate principal amount of all Indebtedness
at any one time outstanding that is secured by such Liens shall not exceed (A)
in the case of the Company and its Subsidiaries, $50,000,000 and (B) in the case
of any other Borrower and its Subsidiaries, $25,000,000, (k) any Lien on Margin
Stock, (l)  Liens with respect to the Indebtedness evidenced by the FMB
Indenture, but only to the extent of the Insured Series First Mortgage Bonds,
and the "permitted encumbrances" under the FMB Indenture, (m) with respect to
the Company and PSNM, the assignment of, or Liens on, accounts receivable in
connection with PSNM Accounts Receivable Securitization and the filing of
related financing statements under the Uniform Commercial Code of the applicable
jurisdictions, (n) with respect to First Choice, (i) the assignment of, or Liens
on, accounts receivable in connection with First Choice Securitization and the
filing of related financing statements under the Uniform Commercial Code of the
applicable jurisdictions and (ii) other Liens in connection with the
Constellation Agreement, (o) the assignment of, or Liens on, demand, energy or
wheeling revenues, or on capacity reservation or option fees, payable to such
Borrower or any of its Subsidiaries with respect to any wholesale electric
service or transmission agreements, the assignment of, or Liens on, revenues
from energy services contracts, and the assignment of, or Liens on,
 
 
2

--------------------------------------------------------------------------------

 
capacity reservation or option fees payable to such Borrower or such Subsidiary
with respect to asset sales permitted herein, (p) Liens on assets of TNMP
securing the TNMP First Mortgage Bonds in an aggregate principal amount not to
exceed $400,000,000 at any one time, (q) any extension, renewal or replacement
(or successive extensions, renewals or replacements), as a whole or in part, of
any Liens referred to in the foregoing clauses (a) through (p), for amounts not
exceeding the principal amount of the Indebtedness secured by the Lien so
extended, renewed or replaced, provided that such extension, renewal or
replacement Lien is limited to all or a part of the same property or assets that
were covered by the Lien extended, renewed or replaced (plus improvements on
such property or assets), (r) Liens on Property that is subject to a Material
Lease that is classified as an operating lease as of the Closing Date but which
is subsequently converted into a capital lease, (s) Liens securing obligations
under Hedging Agreements entered into in the ordinary course of business and not
for speculative purposes, (t) Liens granted by bankruptcy-remote special purpose
Subsidiaries to secure stranded cost securitization bonds, and (u) Liens on
Property, in addition to those otherwise permitted by clauses (a) through (t)
above, securing, directly or indirectly, Indebtedness or obligations of such
Borrower and its Subsidiaries arising pursuant to other agreements entered into
in the ordinary course of business which do not exceed, in the aggregate at any
one time outstanding, (i) in the case of the Company and its Subsidiaries,
$50,000,000 and (ii) in the case of any other Borrower and its Subsidiaries,
$25,000,000.


2.           Conditions Precedent.  This Amendment shall be effective upon
satisfaction of the following conditions precedent:


(a)           Receipt by the Administrative Agent of documentation evidencing
the TNMP First Mortgage Bonds on terms satisfactory to the Administrative Agent;


(b)           Receipt by the Administrative Agent of copies of this Amendment
duly executed by each Borrower and the Required Lenders; and


(c)           Payment to each Lender (other than a Defaulting Lender) executing
this Amendment on or prior to March 3, 2009 of an amendment fee equal to .10% of
such Lender's Commitment.


3.           Ratification of Credit Agreement.  The term "Credit Agreement" as
used in each of the Credit Documents shall hereafter mean the Credit Agreement
as amended by this Amendment.  Except as herein specifically agreed, the Credit
Agreement is hereby ratified and confirmed and shall remain in full force and
effect according to its terms.


4.           Authority/Enforceability.  Each Borrower represents and warrants as
follows:


(a)           It has taken all necessary action to authorize (i) the execution,
delivery and performance of this Amendment and (ii) the incurrence of the
Indebtedness evidenced by the TNMP First Mortgage Bonds.


(b)           This Amendment has been duly executed and delivered by such Person
and constitutes such Person's legal, valid and binding obligations, enforceable
in accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors' rights
 
 
3

--------------------------------------------------------------------------------

 
generally and (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding at law or in equity).


(c)           No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
such Person of this Amendment.


5.           Representations and Warranties.  Each Borrower represents and
warrants to the Lenders that (a) the representations and warranties of such
Borrower set forth in Section 6 of the Credit Agreement are true and correct as
of the date hereof, unless they specifically refer to an earlier date, (b) no
event has occurred and is continuing which constitutes a Default or an Event of
Default, and (c) it has no claims, counterclaims, offsets, credits or defenses
to its obligations under the Credit Documents or to the extent it has any they
are hereby released in consideration of the Lenders entering into this
Amendment.


6.           No Conflicts.  Neither the execution and delivery of this
Amendment, nor the consummation of the transactions contemplated herein, nor
performance of and compliance with the terms and provisions hereof by any
Borrower will (a) violate, contravene or conflict with any provision of its
respective articles or certificate of incorporation, bylaws or other
organizational or governing document, (b) violate, contravene or conflict with
any law, rule, regulation, order, writ, judgment, injunction, decree or permit
applicable to a Borrower, (c) violate, contravene or conflict with contractual
provisions of, or cause an event of default under, any indenture, loan
agreement, mortgage, deed of trust, contract or other agreement or instrument to
which a Borrower is a party or by which it or its properties may be bound or
(d) result in or require the creation of any Lien upon or with respect to a
Borrower's properties.


7.           Counterparts/Telecopy.  This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same
instrument.  Delivery of executed counterparts by telecopy shall be effective as
an original.


8.           GOVERNING LAW.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.












[remainder of page intentionally left blank]







 
 
4

--------------------------------------------------------------------------------

 

Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.




BORROWERS:                                                           PNM
RESOURCES, INC.,
a New Mexico corporation




By:           /s/ Terry R.
Horn                                                                
Name:      Terry R.
Horn                                                                
Title:        Vice President and Treasurer




FIRST CHOICE POWER, L.P.,
a Texas limited partnership
By: First Choice Power GP, LLC,
its general partner




By:           /s/ Terry R.
Horn                                                                
Name:      Terry R.
Horn                                                                
Title:        Vice President and Treasurer








ADMINISTRATIVE
AGENT:                                                                   
     BANK OF AMERICA, N.A.,
as Administrative Agent




By:           /s/ Richard L.
Stein                                                                
Name:      Richard L.
Stein                                                                
Title:        Senior Vice
President                                                                

 
PNM RESOURCES, INC.
THIRD AMENDMENT TO CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 

LENDERS:                                                                 
   BANK OF AMERICA, N.A.,
as a Lender and L/C Issuer




By:           /s/ Richard L.
Stein                                                                
Name:      Richard L.
Stein                                                                
Title:        Senior Vice
President                                                                




WACHOVIA BANK, NATIONAL ASSOCIATION,
as a Lender and L/C Issuer




By:           /s/ Frederick W.
Price                                                                
Name:      Frederick W.
Price                                                                
Title:        Managing
Director                                                                




UNION BANK OF CALIFORNIA, N.A.




By:           /s/ Efrain
Soto                                                                
Name:      Efrain
Soto                                                                
Title:        Vice
President                                                                




JPMORGAN CHASE BANK, N.A.




By:           /s/ Helen D.
Davis                                                                
Name:      Helen D.
Davis                                                                
Title:        Vice
President                                                                




CITIBANK, N.A.




By:           /s/ Todd C.
Davis                                                                
Name:      Todd C.
Davis                                                                
Title:        Director, Global Power




WELLS FARGO BANK, N.A.




By:           /s/ Yann
Blindert                                                                           
Name:      Yann
Blindert                                                                
Title:        Assistant Vice President




 
PNM RESOURCES, INC.
THIRD AMENDMENT TO CREDIT AGREEMENT
 

--------------------------------------------------------------------------------

 
MERRILL LYNCH BANK USA




By:           /s/ Louis
Adler                                                                
Name:      Louis
Adler                                                                
Title:        First Vice
President                                                                




MORGAN STANLEY BANK




By:           /s/ Melissa
James                                                                
Name:      Melissa
James                                                                
Title:        Authorized
Signatory                                                                




UBS LOAN FINANCE LLC




By:           /s/ Irja R. Otsa               /s/ Mary E.
Evans                                                                           
Name:      Irja R. Otsa                     Mary E. Evans     
Title:        Associate Director      Associate Director




LEHMAN BROTHERS BANK, FSB




By:          ________________________________                                                      
Name:     ________________________________                                                                      
Title:       ________________________________                                                                   




WILLIAM STREET COMMITMENT CORPORATION




By:           /s/ Mark
Walton                                                                
Name:      Mark
Walton                                                                
Title:        Assistant Vice President




CREDIT SUISSE, CAYMAN ISLANDS BRANCH




By:           /s/ James Moran          /s/ Nupur
Kumar                                                                           
Name:      James Moran                Nupur Kumar     
Title:        Managing Director      Vice President   






 
PNM RESOURCES, INC.
THIRD AMENDMENT TO CREDIT AGREEMENT
 

--------------------------------------------------------------------------------

 




U S BANK NATIONAL ASSOCIATION




By:          ______________________________                                                      
Name:     ______________________________                                                                      
Title:       ______________________________                                                                    




HSBC BANK USA, NATIONAL ASSOCIATION




By:          ______________________________                                                      
Name:     ______________________________                                                                     
Title:       ______________________________                                                                    




THE BANK OF NEW YORK MELLON




By:           /s/ Mark W.
Rogers                                                                
Name:      Mark  W.
Rogers                                                                
Title:        Vice
President                                                                




ROYAL BANK OF CANADA




By:         ______________________________                                                       
Name:    ______________________________                                                                       
Title:      ______________________________                                                                     




COMPASS BANK




By:     
   ______________________________                                                        
Name:    ______________________________                                                                       
Title:      ______________________________                                                                     




SOUTHWEST SECURITIES BANK




By:           /s/ Lonnie
Warren                                                                
Name:      Lonnie
Warren                                                                
Title:        Regional
President                                                                

 
PNM RESOURCES, INC.
THIRD AMENDMENT TO CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 

BANK OF ALBUQUERQUE, N.A.




By:       
 _____________________________                                                           
Name:  
 _____________________________                                                                         
Title:     
_____________________________                                                                       


BANK HAPOALIM BM


By:        ______________________________                                                        
Name:   ______________________________                                                                        
Title:     ______________________________                                                                      













 
PNM RESOURCES, INC.
THIRD AMENDMENT TO CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 
